Citation Nr: 0807724	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus with hammertoe deformities of the 
lesser digits, claimed as a left foot condition.

2.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to July 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2006 substantive appeal, the veteran 
requested a BVA hearing at a local VA office before a Member 
of the Board.  He was scheduled for a December 2006 hearing 
and was mailed notice of this hearing in October 2006.  In a 
November 2006 letter, the veteran notified VA that he would 
be unable to attend the scheduled hearing because he was 
incarcerated.  He stated that he would not be out of prison 
until June 2007.  He requested that his hearing be 
rescheduled for after his release.  At the end of this 
message, the veteran reiterated his request for a Travel 
Board hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Therefore, the case is remanded so that the veteran's Travel 
Board hearing may be scheduled.

Furthermore, the Board notes that the veteran has repeatedly 
requested assistance in finding a representative.  In January 
2006, the veteran submitted a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
designating the African American PTSD Association as his 
accredited representative.  There is no indication that this 
organization was notified of the veteran's request, as it has 
not reviewed the veteran's claims file and has not submitted 
a VA Form 646, Statement of Accredited Representation in 
Appealed Case.  Moreover, because this organization does not 
appear to have an office in Michigan, it might not be 
available to represent the veteran.  Consequently, further 
action is required to ensure that the veteran is given an 
opportunity to appoint the representative of his choosing.  
See 38 C.F.R. §§ 20.600, 20.601, 20.602.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must contact the African 
American PTSD Association and determine 
whether it is able to represent the veteran.  
If it is, all necessary steps should be 
taken to formalize the veteran's 
representation and to arrange for the 
African American PTSD Association to review 
the veteran's claims file and assist the 
veteran in developing his claims.

If the African American PTSD Association is 
unable to represent the veteran, the AMC 
should contact the veteran and inform him of 
this development.  He should be given the 
names, addresses, and phone numbers of 
organizations that represent veterans in 
Michigan as well as a VA Form 21-22 with 
which to designate a new representative.  

2.  The AMC must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and by Kent v. Nicholson, 20 
Vet. App. 1 (2006).

3.  The AMC should contact the claimant and 
his representative, if any, to schedule a 
Travel Board hearing before a Veterans Law 
Judge in accordance with applicable law. A 
copy of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



